The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the initial office action based on the application filed on July 31, 2019, in which claims 1-20 were presented for examination.

Status of Claims
Claims 1-20 are pending in the application, of which claims 1, 8 and 14 are in independent form and these claims (1-20) are subject to rejection(s) and/or objection(s) set forth in the following Office Action.

Information Disclosure Statement
  The information disclosure statement (IDS) submitted on 7/31/2019 was filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner Notes 
(A).      Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. Please see MPEP § 2141.02 and § 2123.

            (B).      Claim limitations are provided with the Bold fonts in the art rejection.


The disclosure is objected to because of the following informalities: 
para [0017], nodes 112 and 122 are not shown on Fig. 1.  lines 3-4, “Cloud provider system 104 provides nodes 111, 112, 121, 122 which may execute software.”, is not consistent with Fig. 1 which does not show nodes 112, and 122.
para [0020], line 2, “application images 109” not shown on Fig. 1. also, node 112 and 122 not shown on Fig. 1.
para [0025], lines 1-2, “a content manager 143” is not shown on Fig. 1. Line 3, “content distribution network (CDN)” is not shown on Fig. 1.
para [0026], line 7, “more components that what is shown”, suggestion: - more components than what is shown-
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show nodes 112 and 122, “application images 109”, “a content manager 143”, and “content distribution network (CDN)” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top 

Claim Objections
Claims 4-6, 11-13, and 17-20 are objected to because of the following informalities:  
Claim 4, line 2 “a” before “one” should be deleted.
Claim 5, line 2, “the result” lacks proper antecedent basis. Prior recitation of “result” is “a result of executing the sequence” not “of executing the first command” as in claim 5.
Claim 6, lines 2, 3, 5, 6, and 8, “the result” lack proper antecedent basis. 
Claim 11, line 2 “a” before “one” should be deleted.
Claims 12-13 are objected to for the same reason as for claim 11 because of their dependency from claim 11.
Claim 13, lines 2, 3, 5, 6, and 8, “the result” lack proper antecedent basis. 
Claim 17, line 3 “a” before “one” should be deleted.
Claims 18-19 are objected to for the same reason as for claim 17 because of their dependency from claim 17.
Claim 19, lines 3, 4, 6, 7, and 9, “the result” lack proper antecedent basis.
Claim 20, “the second command” lacks proper antecedent basis.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 9, 12-13, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2, lines 4-5, “the result” is unclear whether it refers to “a result” in line 7 of claim 1 or line 3 of claim 2. 
Claim 9, lines 4-5, “the result” is unclear whether it refers to “a result” in line 8 of claim 8 or line 3 of claim 9. 
Claim 12, lines 2-3, “the first command” is unclear whether it refers to “a first command” in line 2 of claim 11 or that in line 2 of claim 12. 
Claim 13 is rejected for the same reason as for claim 12 because of its dependency from claim 12.
Claim 18, line 3, “the first command” is unclear whether it refers to “a first command” in line 3 of claim 17 or that in line 2 of claim 18. 
Claim 19 is rejected for the same reason as for claim 18 because of its dependency from claim 18.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 
invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mathew et al (US 20190187982 A1, hereinafter “Mathew”) in view of Tegtmeier et al (US 20150033229 A1, hereinafter, “Tegtmeier”).

Regarding claim 1, Matthew teaches A method comprising: 
receiving, by a processing device, a request for an application image (para [0024], “…In the example illustrated in FIG. 1, a software build task description 102 is received at a software build management service 104….” wherein a software build reads on an application image); 
receiving, by the processing device, a sequence of one or more commands associated with the application image and a value of a parameter associated with the sequence of commands (para [0024], “…The software build task description 102 is, in an embodiment, a file specifying a set of software build specifications (i.e., a set of build parameters for software) for building software in multiple versions (i.e., one version for each environment). ….” wherein one version reads on a value of a parameter. para [0025], “As described above, a software build generally consists of a set of source code, instructions for the build,…” wherein the instructions read on commands); 
Matthew does not explicitly teach 
responsive to determining that the sequence has been previously executed with the value of the parameter, retrieving, from a cache, a result of executing the sequence with the value of the parameter; and 
building the application image using the result of executing the sequence.
Tegtmeier teaches 
responsive to determining that the sequence has been previously executed with the value of the parameter, retrieving, from a cache, a result of executing the sequence with the value of the parameter (para [0048], “At step 406, it is determined whether the particular machine image layers of step 404 are cached locally on one or more memory devices of the particular computing system resource….” wherein determining whether the particular machine image layers are cached suggests determining whether the commands that produce the machine image layers are executed. para [0049], “At step 408, a stored copy of the particular machine image layer of step 404 that was determined to not be cached locally is located and accessed….” wherein the machine image layers read on result of executing the sequence of command with the value of the parameter.); and 
building the application image using the result of executing the sequence (para [0051], “At step 412, the particular machine image layers of step 404 are instantiated on the particular computing system resource….”).
Matthew and Tegtmeier are analogous art because both deal with building software/applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Matthew and Tegtmeier before him/her before the effective filing date of the claimed invention, to incorporate the features of Tegtmeier into Matthew because Tegtmeier’s teaching “may offer distinct advantages to customers” (Tegtmeier, para [0029]).

Regarding claim 8, it is directed to a system to implement the method disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 8. Note that, Matthew teaches A system comprising: 
a memory; and 
a processing device communicably coupled to the memory (Fig. 9, application server 908). 

Regarding claim 14, it is directed to A non-transitory computer-readable medium to implement the method disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 8. Note that, Matthew teaches A non-transitory computer-readable medium (Fig. 9, application server 908 comprises memory). 

Claims 2, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mathew in view of Tegtmeier as applied to claims 1, 8, and 14 respectively, in further view of Kuchibhotla et al (US 20160350098 A1, hereinafter, “Kuchibhotla”).

Regarding claim 2, Matthew as modified by Tegtmeier teaches the method of claim 1, Matthew  teaches responsive to determining that the sequence has not been previously executed (para [0049], “…If the software build management service does : 
generating the result of executing the sequence by executing the sequence (para [0022], “…The containers can share resources (i.e., source code or data) while executing the build states and can also produce and/or share build artifacts the results of the operations for a state) while executing the build states.”);  Tegtmeier teaches storing the result of executing the sequence in the cache (para [0048], “At step 406, it is determined whether the particular machine image layers of step 404 are cached locally on one or more memory devices of the particular computing system resource….”), but does not explicitly teach further comprising: 
determining that a result of executing the sequence is cacheable; 
Kuchibhotla teaches further comprising: 
determining that a result of executing the sequence is cacheable (para [0056], “At step 306, the network service generates a cacheable object based on the target end state….”); 
The combination of Matthew and Tegtmeier along with Kuchibhotla are analogous art because all deal with building software/applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Matthew, Tegtmeier and Kuchibhotla before him/her before the effective filing date of the claimed invention, to incorporate the features of Kuchibhotla into Matthew and Tegtmeier because Kuchibhotla’s teaching “may improve the manageability, security, and performance of the tenant's software deployments” (Kuchibhotla, para [0017]).

Regarding claim 9, it recites same features as claim 2, and is rejected for the same reason.

Regarding claim 15, it recites same features as claim 2, and is rejected for the same reason.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mathew in view of Tegtmeier as applied to claims 1 and 14 respectively, in further view of Ivanov et al (US 9396334 B1, hereinafter, “Ivanov”).

Regarding claim 3, Matthew as modified by Tegtmeier teaches the method of claim 1, but does not explicitly teach wherein determining that the sequence has been previously executed comprises: 
producing a first key value for the sequence by applying a hash function to at least one command of the sequence and the value of the parameter;  
33Attoreny Docket No.: 05220.2294 (L2294)comparing the first key value with each of a plurality of second key values, wherein each of the plurality of second key values corresponds to a previously executed sequence of one or more commands; and 
identifying a second key value of the plurality of second key values that matches the first key value.
Ivanov teaches 
wherein determining that the sequence has been previously executed comprises: 
producing a first key value for the sequence by applying a hash function to at least one command of the sequence and the value of the parameter (col 4, lines 14-33, “…identifying data from a file executed on the virtual stack machine, the data including at least one of parameters of a file section of the file and parameters of a function of the file executed by the virtual stack machine;… calculating at least one checksum of the created cluster of data of the file executed by the virtual stack machine; …”);  
33Attoreny Docket No.: 05220.2294 (L2294)comparing the first key value with each of a plurality of second key values, wherein each of the plurality of second key values corresponds to a previously executed sequence of one or more commands (col 4, lines 14-33, “…accessing a database of checksums of harmful files; and determining that the file executed on the virtual stack machine is a harmful file if the computed at least one checksum matches a checksum in the database of checksums of harmful files”, the technique of determining whether the executed file with parameters is a harmful file is analogous to the claim feature, and renders the claim feature obvious); and 
identifying a second key value of the plurality of second key values that matches the first key value (col 4, lines 14-33, “…; and determining that the file executed on the virtual stack machine is a harmful file if the computed at least one checksum matches a checksum in the database of checksums of harmful files”, the technique of determining whether the executed file with parameters is a harmful file is analogous to the claim feature, and renders the claim feature obvious).
The combination of Matthew and Tegtmeier along with Ivanov are analogous art because all deal with software/applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Matthew, Tegtmeier and Ivanov before him/her before the effective filing date of the claimed invention, to incorporate the features of Ivanov into Matthew and Tegtmeier because Ivanov’s teaching provides “more effective techniques for the detection of malware on virtual stack machines” (Ivanov, col 2, line 51 – col 3, line 21).

Regarding claim 16, Matthew as modified by Tegtmeier teaches the non-transitory computer-readable medium of claim 14, but does not explicitly teach wherein to determine that the sequence has been previously executed, the processing device is to: 
produce a first key value for the sequence by applying a hash function to at least one command of the sequence and the value of the parameter; 
compare the first key value with each of a plurality of second key values, from a data structure of the cache, wherein each of the plurality of second key values corresponds to a previously executed sequence of one or more commands; and 
identify a second key value of the plurality of second key values that correspond with the first key value.
Ivanov teaches 
wherein to determine that the sequence has been previously executed, the processing device is to: 
produce a first key value for the sequence by applying a hash function to at least one command of the sequence and the value of the parameter (col 4, lines 14-33, “…identifying data from a file executed on the virtual stack machine, the data including at least one of ;  
33Attoreny Docket No.: 05220.2294 (L2294)compare the first key value with each of a plurality of second key values, from a data structure of the cache, wherein each of the plurality of second key values corresponds to a previously executed sequence of one or more commands (col 4, lines 14-33, “…accessing a database of checksums of harmful files; and determining that the file executed on the virtual stack machine is a harmful file if the computed at least one checksum matches a checksum in the database of checksums of harmful files”, wherein the database of checksums reads on a data structure of the cache, the technique of determining whether the executed file with parameters is a harmful file is analogous to the claim feature, and renders the claim feature obvious); and 
identify a second key value of the plurality of second key values that correspond with the first key value (col 4, lines 14-33, “…; and determining that the file executed on the virtual stack machine is a harmful file if the computed at least one checksum matches a checksum in the database of checksums of harmful files”, the technique of determining whether the executed file with parameters is a harmful file is analogous to the claim feature, and renders the claim feature obvious).
The combination of Matthew and Tegtmeier along with Ivanov are analogous art because all deal with software/applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Matthew, Tegtmeier and Ivanov before him/her before the effective filing date of the claimed invention, to incorporate the features of Ivanov into Matthew and Tegtmeier because Ivanov’s teaching provides “more effective techniques for the detection of malware on virtual stack machines” (Ivanov, col 2, line 51 – col 3, line 21).

Claims 4, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mathew in view of Tegtmeier as applied to claims 1, 8, and 14 respectively, in further view of YAROSHEVICH et al (US 20180322065 A1, hereinafter, “YAROSHEVICH”).

Regarding claim 4, Matthew as modified by Tegtmeier teaches The method of claim 1, Tegtmeier further teaches retrieving, from the cache, a result of executing the first command with the value of the parameter (para [0049], “At step 408, a stored copy of the particular machine image layer of step 404 that was determined to not be cached locally is located and accessed….” wherein the machine image layers read on result of executing the sequence of command with the value of the parameter. For motivation to combine, please refer to office action regarding claim 1); Matthew further teaches executing the sequence, without executing the first command (para [0022], “…The containers can share resources (i.e., source code or data) while executing the build states and can also produce and/or share build artifacts the results of the operations for a state) while executing the build states.” wherein the containers share resources (i.e. the result of the operations) indicates that some command/operation are not executed for some containers which reads on without executing the first command); but does not explicitly teach
further comprising: 
determining that a first command of the sequence is cacheable and a one or more second commands of the sequence are not cacheable; 
YAROSHEVICH teaches 
further comprising: 
determining that a first command of the sequence is cacheable and a one or more second commands of the sequence are not cacheable (para [0048], “…a cacheable instruction is generated based on the identified block of instructions….” wherein the instructions that are not identified as cacheable read on one or more second commands of the sequence are not cacheable);
The combination of Matthew and Tegtmeier along with YAROSHEVICH are analogous art because all deal with software/applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Matthew, Tegtmeier and YAROSHEVICH before him/her before the effective filing date of the claimed invention, to incorporate the features of YAROSHEVICH into Matthew and Tegtmeier because YAROSHEVICH’s teaching 

Regarding claim 11, it recites same features as claim 4, and is rejected for the same reason.

Regarding claim 17, it recites same features as claim 4, and is rejected for the same reason.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mathew in view of Tegtmeier as applied to claim 1, in further view of Yap et al (US 20140195782 A1, hereinafter, “Yap”).

Regarding claim 5, Matthew as modified by Tegtmeier teaches the method of claim 1, but does not explicitly teach wherein the sequence of one or more commands further comprises a first command and a second command, and wherein the result of executing the first command comprises a value of the parameter for the second command. 
Yap teaches
wherein the sequence of one or more commands further comprises a first command and a second command, and wherein the result of executing the first command comprises a value of the parameter for the second command (para [0065], “… the first instruction includes three operands to store at least 8 previous message inputs and after the first instruction is executed, an intermediate result is generated and returned in a register specified in one of the operands. The second instruction takes the intermediate result generated from the first instruction as an input in one operand….”).
The combination of Matthew and Tegtmeier along with Yap are analogous art because all deal with building software/applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Matthew, Tegtmeier and Yap before him/her before the effective filing date of the claimed invention, to incorporate the features of Yap into Matthew and Tegtmeier .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mathew in view of Tegtmeier and Yap as applied to claim 5, in further view of Truong et al (US 20150347055 A1, hereinafter, “Truong”).

Regarding claim 6, Matthew as modified by Tegtmeier and Yap teaches the method of claim 5, Yap further teaches further comprising: 
producing, by executing the second command with the result of executing the first command as the value of the parameter for the second command, the result of executing the second command (para [0148], “…At block 702, an intermediate result of a first part of the SHA-2 scheduling operations is obtained from the first operand (e.g., XMM0) …. At block 703, a second part of the SHA-2 message scheduling operations is performed based on the intermediate result and the message inputs. At block 704, a final result of the SHA-2 message scheduling operations is generated…” wherein a first part of theSHA-2 reads on the first command, and a second part of the SHA-2 reads on the second command);  
34Attoreny Docket No.: 05220.2294 (L2294)storing the result of executing the second command, [and an indication that the result of executing the second command is dependent on the result of executing the first command], in the cache (para [0148], “…At block 704, a final result of the SHA-2 message scheduling operations is generated and stored in a register…”); 
Tegtmeier  further teaches building the application image using the result of executing the second command (para [0050], “At step 410, the stored copy of the particular machine image layer is cached on the one or more memory devices of the particular computing system resource….” para [0051], “At step 412, the particular machine image layers of step 404 are instantiated on the particular computing system resource….” wherein the stored copy of the particular machine image layer reads on the result of executing the second command, for motivation to combine, please refer to office action regarding claim 1);

(storing the result of executing the second command), and an indication that the result of executing the second command is dependent on the result of executing the first command, (in the cache);
Truong teaches 
(storing …), and an indication that the result of executing the second command is dependent on the result of executing the first command, (in the cache) (para [0053], “…and storing an indicator in the memory structure, wherein the indicator indicates a second data element associated with the first data element;…” wherein a second data element reads on the result of executing the second command, and the first data element reads on the result of executing the first command).
The combination of Matthew, Tegtmeier and Yap along with Truong are analogous art because all deal with software/applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Matthew, Tegtmeier, Yap and Truong before him/her before the effective filing date of the claimed invention, to incorporate the features of Truong into Matthew, Tegtmeier and Yap because Truong’s teaching provides “one or more advantages over conventional systems” (Truong, para [0013]).

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mathew in view of Tegtmeier as applied to claims 1 and 14, in further view of Yap et al (US 20140195782 A1, hereinafter, “Yap”) and XIAO (US 20210097043 A1, hereinafter, “XIAO”).

Regarding claim 7, Matthew as modified by Tegtmeier teaches The method of claim 1, Tegtmeier teaches building the application image using the second result of the first command and the second result of the second command (para [0051], “At step 412, the particular machine image layers of step 404 are instantiated on the particular computing system resource….” wherein the stored copy of the particular machine image layers read on the results of executing the first and second commands, for motivation to combine, please refer to office action regarding claim 1); but does not explicitly teach
further comprising: 
determining that the value of the parameter has been modified; 
generating a second result of executing a first command of the sequence by executing the first command with the value of the parameter; 
responsive to generating the second result of executing the first command, generating a second result of executing the second command by executing the second command with the second result of executing the first command;
Yap teaches 
generating a second result of executing a first command of the sequence by executing the first command with the value of the parameter (para [0065], “… the first instruction includes three operands to store at least 8 previous message inputs and after the first instruction is executed, an intermediate result is generated and returned in a register specified in one of the operands. The second instruction takes the intermediate result generated from the first instruction as an input in one operand….”); 
responsive to generating the second result of executing the first command, generating a second result of executing the second command by executing the second command with the second result of executing the first command (para [0148], “…At block 702, an intermediate result of a first part of the SHA-2 scheduling operations is obtained from the first operand (e.g., XMM0) …. At block 703, a second part of the SHA-2 message scheduling operations is performed based on the intermediate result and the message inputs. At block 704, a final result of the SHA-2 message scheduling operations is generated…” wherein a first part of theSHA-2 reads on the first command, and a second part of the SHA-2 reads on the second command);
The combination of Matthew and Tegtmeier along with Yap are analogous art because all deal with building software/applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Matthew, Tegtmeier and Yap before him/her before the effective filing date of the claimed invention, to incorporate the features of Yap into Matthew and Tegtmeier because Yap’s teaching provides efficient ways to perform certain operations (Yap, para [0025]).
 Matthew, Tegtmeier and Yap explicitly teaches further comprising: 
determining that the value of the parameter has been modified; 
XIAO teaches further comprising: 
determining that the value of the parameter has been modified (para [0056], “…and the current version identifier are determined as input parameters of the changing function, and the changing function is executed, …”);
The combination of Matthew, Tegtmeier and Yap along with XIAO are analogous art because all deal with building software/applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Matthew, Tegtmeier, Yap and XIAO before him/her before the effective filing date of the claimed invention, to incorporate the features of XIAO into Matthew, Tegtmeier and Yap because XIAO’s teaching provides techniques “to optimize the storage mode of the KV storage system and then improve the performance of the storage system” (XIAO, para [0009]).

Regarding claim 20, it recites same features as claim 7, and is rejected for the same reason.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mathew in view of Tegtmeier and Kuchibhotla as applied to claim 9, in further view of Ivanov et al (US 9396334 B1, hereinafter, “Ivanov”).

Regarding claim 10, Matthew as modified by Tegtmeier and Kuchibhotla teaches the system of claim 9, but does not explicitly teach wherein to determine that the sequence has been previously executed, the processing device is to: 
produce a first key value for the sequence by applying a hash function to at least one command of the sequence and the value of the parameter; 
compare the first key value with each of a plurality of second key values, wherein each of the plurality of second key values corresponds to a previously executed sequence of one or more commands; and 
identify a second key value of the plurality of second key values that correspond with the first key value.
Ivanov teaches 
wherein to determine that the sequence has been previously executed, the processing device is to: 
produce a first key value for the sequence by applying a hash function to at least one command of the sequence and the value of the parameter (col 4, lines 14-33, “…identifying data from a file executed on the virtual stack machine, the data including at least one of parameters of a file section of the file and parameters of a function of the file executed by the virtual stack machine;… calculating at least one checksum of the created cluster of data of the file executed by the virtual stack machine; …”);  
33Attoreny Docket No.: 05220.2294 (L2294) compare the first key value with each of a plurality of second key values, wherein each of the plurality of second key values corresponds to a previously executed sequence of one or more commands (col 4, lines 14-33, “…accessing a database of checksums of harmful files; and determining that the file executed on the virtual stack machine is a harmful file if the computed at least one checksum matches a checksum in the database of checksums of harmful files”, the technique of determining whether the executed file with parameters is a harmful file is analogous to the claim feature, and renders the claim feature obvious); and 
identify a second key value of the plurality of second key values that correspond with the first key value (col 4, lines 14-33, “…; and determining that the file executed on the virtual stack machine is a harmful file if the computed at least one checksum matches a checksum in the database of checksums of harmful files”, the technique of determining whether the executed file with parameters is a harmful file is analogous to the claim feature, and renders the claim feature obvious).
The combination of Matthew, Tegtmeier and Kuchibhotla along with Ivanov are analogous art because all deal with software/applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Matthew, Tegtmeier and Kuchibhotla and Ivanov before him/her before the effective filing date of the claimed invention, to incorporate the features of Ivanov into .

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mathew in view of Tegtmeier and YAROSHEVICH as applied to claims 11 and 17 respectively, in further view of Yap et al (US 20140195782 A1, hereinafter, “Yap”).

Regarding claim 12, Matthew as modified by Tegtmeier and YAROSHEVICH teaches the system of claim 11, but does not explicitly teach wherein the sequence of one or more commands further comprises a first command and a second command, and wherein the result of executing the first command is a value of the parameter for the second command. 
Yap teaches
wherein the sequence of one or more commands further comprises a first command and a second command, and wherein the result of executing the first command is a value of the parameter for the second command (para [0065], “… the first instruction includes three operands to store at least 8 previous message inputs and after the first instruction is executed, an intermediate result is generated and returned in a register specified in one of the operands. The second instruction takes the intermediate result generated from the first instruction as an input in one operand….”).
The combination of Matthew, Tegtmeier and YAROSHEVICH along with Yap are analogous art because all deal with building software/applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Matthew, Tegtmeier, YAROSHEVICH and Yap before him/her before the effective filing date of the claimed invention, to incorporate the features of Yap into Matthew, Tegtmeier and YAROSHEVICH because Yap’s teaching provides efficient ways to perform certain operations (Yap, para [0025]).

Regarding claim 18, it recites same features as claim 12, and is rejected for the same reason.

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mathew in view of Tegtmeier, YAROSHEVICH and Yap as applied to claims 12 and 18 respectively, in further view of Truong et al (US 20150347055 A1, hereinafter, “Truong”).

Regarding claim 13, Matthew as modified by Tegtmeier, YAROSHEVICH and Yap teaches the system of claim 12, Yap further teaches wherein the processing device is further to: 
produce, by executing the second command with the result of executing the first command as the value of the parameter for the second command, the result of executing the second command (para [0148], “…At block 702, an intermediate result of a first part of the SHA-2 scheduling operations is obtained from the first operand (e.g., XMM0) …. At block 703, a second part of the SHA-2 message scheduling operations is performed based on the intermediate result and the message inputs. At block 704, a final result of the SHA-2 message scheduling operations is generated…” wherein a first part of theSHA-2 reads on the first command, and a second part of the SHA-2 reads on the second command);  
34Attoreny Docket No.: 05220.2294 (L2294) store the result of executing the second command, [and an indication that the result of executing the second command is dependent on the result of executing the first command], in the cache (para [0148], “…At block 704, a final result of the SHA-2 message scheduling operations is generated and stored in a register…”); 
Tegtmeier  further teaches build the application image using the result of executing the second command (para [0050], “At step 410, the stored copy of the particular machine image layer is cached on the one or more memory devices of the particular computing system resource….” para [0051], “At step 412, the particular machine image layers of step 404 are instantiated on the particular computing system resource….” wherein the stored copy of the particular machine image layer reads on the result of ;
 but does not explicitly teach
(store the result of executing the second command), and an indication that the result of executing the second command is dependent on the result of executing the first command, (in the cache);
Truong teaches 
(store …), and an indication that the result of executing the second command is dependent on the result of executing the first command, (in the cache) (para [0053], “…and storing an indicator in the memory structure, wherein the indicator indicates a second data element associated with the first data element;…” wherein a second data element reads on the result of executing the second command, and the first data element reads on the result of executing the first command).
The combination of Matthew, Tegtmeier, YAROSHEVICH and Yap along with Truong are analogous art because all deal with software/applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Matthew, Tegtmeier, YAROSHEVICH, Yap and Truong before him/her before the effective filing date of the claimed invention, to incorporate the features of Truong into Matthew, Tegtmeier, YAROSHEVICH and Yap because Truong’s teaching provides “one or more advantages over conventional systems” (Truong, para [0013]).

Regarding claim 19, it recites same features as claim 13, and is rejected for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/S. Sough/SPE, AU 2192